Exhibit 10.2

 

          

Form of Irrevocable Undertaking

Used by Controlling Shareholder Group

IRREVOCABLE UNDERTAKING

 

To:    FTI FD LLC    (the Offeror)    and       FTI Consulting, Inc.    (FTI)

Proposed offer for FD International (Holdings) Limited

 

1. We understand that:

 

  (a) the Offeror intends to make an offer (the Offer) to the shareholders (the
Shareholders) of FD International (Holdings) Limited (a company incorporated in
England and Wales with registered number 4502457) (the Target) to acquire all of
the A ordinary shares of 10p each, all of the B ordinary shares of 10p each and
all of the C ordinary shares of 10p each (the Shares) in the capital of the
Target (and all of the deferred shares of 10p each arising on the operation of
the conversion provisions (the Ratchet) in the articles of association of the
Target), all Shares resulting from exercise of the Options and all of the
preferred finance securities issued by FD International 2 Limited (the Preferred
Finance Securities);

 

  (b) the Offer for the Shares consists of a cash offer (the Cash Option) with
an alternative composite option (the Earn Out Option);

 

  (c) Shareholders electing to accept the Cash Option will be paid 50% of the
cash payable to them under the Cash Option (approximately £15.22 pence per
Share) on the Settlement Date. The remaining 50% of the cash payable to such
Shareholders (approximately £15.22 pence per Share) will, on the Settlement
Date, be paid into the Segregated Account;

 

  (d) cash paid into the Segregated Account referable to a Shareholder will be
held for that Shareholder from the Settlement Date until 30 September 2009
(Restriction Period). On the expiry of the Restriction Period such cash together
with all accrued interest shall be released to the relevant Shareholder;

 

  (e) Offeror may agree to waive and/or shorten the Restriction Period and/or
direct that cash held in the Segregated Account (or otherwise to be paid into
the Segregated Account) that is referable to a Shareholder be released (or paid
direct) to that Shareholder before the expiry of the Restriction Period (or
before being paid into the Segregated Account), together with all accrued
interest, if any, earned on the money in the Segregated Account; and

 

  (f) the Offer (including the Cash Option and the Earn Out Option) will be on
the terms and conditions to be set out in the formal document containing the
Offer (the Offer Document) substantially in the form of the attached draft Offer
Document.

 

2. Words and expressions used but not defined in this undertaking shall have the
same meanings as ascribed to them in the Offer Document. All times referred to
are London times unless otherwise stated.

 

1



--------------------------------------------------------------------------------

3. In consideration of the Offeror agreeing to make the Offer, the             
Funds (as defined below), undertake, warrant, agree and represent to and with
the Offeror and FTI in the following terms:

 

  (a) the              Funds listed in Schedule 1 (the              Funds) are
the registered holders and beneficial owners of and have all relevant authority
to accept the Offer in respect of the Shares (before the operation of the
Ratchet) specified in Schedule 2 and any other Shares which the             
Funds acquire after signing this undertaking and any other such shares
attributable to or deriving from the Shares (the Specified Shares) and the
amount of Preferred Finance Securities specified in Schedule 2 (the PFSs) and to
transfer them (in the case of the Specified Shares, in their resultant form
after the operation of the Ratchet) with full title guarantee and together with
all rights attaching to them as envisaged by the terms of the Offer;

 

  (b) the Offeror will acquire all the Specified Shares (in their resultant form
after the operation of the Ratchet) and the PFSs pursuant to the Offer free from
any lien, charge, or other encumbrance, equity or other third party right of any
nature and together with all rights of any nature attaching or accruing to them
including the right to all dividends declared, made or paid after the date of
this undertaking;

 

  (c) conditional on the              Funds receiving an irrevocable and
unconditional undertaking from the Offeror that it will procure that 50% of the
cash payable under the Cash Option to the              Funds if they accept the
Offer and do not elect for the Earn Out Option that, but for the exercise of
discretion and the grant of consent, would have been paid into the Segregated
Account for the Restriction Period, is paid in full to the              Funds on
the Settlement Date so that the              Funds receive 100% of the cash
consideration payable under the Cash Option, the              Funds will accept
the Offer in respect of all the Specified Shares and PFSs and not elect for the
Earn Out Option and the              Funds will procure that duly completed Form
of Acceptance, together with the Share certificate(s) (or Lost Certificate
Indemnity) and/or other document(s) of title and/or evidence of authority in
accordance with the terms of the Offer, are delivered to Clifford Chance LLP, 10
Upper Bank Street, London E14 5JJ no later than the expiry of 12 hours following
the time at which the Offer is made on terms that transfer of the right, title
and interest in or to the Specified Shares and the PFSs shall not be passed to
the Offeror (pursuant to the Offer) unless and until the later of:

 

  (i) 5:00 pm on 3 October 2006; and

 

  (ii) the date on which              Funds receive in full the consideration
due to them under the Offer (namely, 100% of the cash consideration due to them
under the Cash Option) provided that the termination right pursuant to paragraph
6 of Part B of Appendix 1 of the Offer Document has not been validly exercised;

 

  (d) unless and until the Offer lapses or is withdrawn, the              Funds
will not:

 

  (i) sell, transfer, charge, pledge or grant any option over or otherwise
dispose of any of the Specified Shares or PFSs or any interest in any of the
Specified Shares or PFSs except to the Offeror under the Offer; or

 

  (ii) accept any other offer in respect of any of the Specified Shares or PFSs
(whether it is conditional or unconditional and irrespective of the means by
which it is to be implemented); or

 

2



--------------------------------------------------------------------------------

  (iii) withdraw the acceptance referred to in paragraph 3(c) above in respect
of any of the Specified Shares or PFSs (notwithstanding any right to withdraw,
including without limitation pursuant to any provision in the Offer Document)
except by exercise of the termination rights in paragraph 6 of Part B of
Appendix I of the Offer Document; and

 

  (e) this undertaking may be referred to in the Offer Document.

 

4. The following additional provisions apply to this undertaking:

 

  (a) all obligations under this undertaking will lapse if:

 

  (i) the Offer Document is not delivered to Allen & Overy LLP, One New Change,
London EC4M 9QQ on behalf of the                  Funds before the expiry of the
12 hours referred to in paragraph 3(c) above; or

 

  (ii) the Offer lapses or is withdrawn;

 

  (iii) settlement by the Offeror of the cash consideration to which the
                 Funds are entitled under the Cash Option pursuant to the terms
of the Offer has not occurred in accordance with the provisions of paragraph
3(c);

 

  (b) we acknowledge that, if the                  Funds fail to accept the
Offer in accordance with paragraphs 3(b) or 3(c) or should otherwise be in
breach of any of our obligations in this undertaking, damages alone would not be
an adequate remedy and that an order for specific performance would be an
essential element of any adequate remedy for such failure or breach;

 

  (c) we acknowledge that our respective shareholding of Shares will alter on
application of the Ratchet with the effect set out in Schedule 2;

 

  (d) the Shares are subject to the articles of association of the Target;

 

  (e) we acknowledge that settlement of all of the consideration to which the
                 Funds will be entitled under the Cash Option will occur on the
Settlement Date and that transfer to the Offeror (pursuant to the Offer) of
title to the Specified Shares or PFSs will only occur against such settlement
having been made in accordance with the provisions of paragraph 3(c);

 

  (f) any time, date or period mentioned in this undertaking may be extended by
mutual agreement between the parties but as regards any time, date or period
originally fixed or so extended time shall be of the essence;

 

  (g) references in this undertaking to a person having an “interest in Shares”
or an “interest in PFSs” include all interests which a person would be required
to notify to the Target (or any of its subsidiaries) if he were a director of
the Target or any of its subsidiaries;

 

  (h) in this undertaking the expression the “Offer” extends to any improved or
revised offer on behalf of the Offeror;

 

  (i) this undertaking shall bind the                  Funds and their
successors;

 

3



--------------------------------------------------------------------------------

  (j) by way of security for our obligations under this undertaking we
irrevocably appoint any director of the Offeror to be the                 
Fund’s attorney to execute in the                  Fund’s name a Form of
Acceptance of the Offer in respect of all or any of the Specified Shares and in
respect of all or any of the PFSs to the extent that we fail to comply with our
obligations in paragraphs 3(b) and 3(c) of this undertaking, and to sign,
execute and deliver any documents (including a Lost Certificate Indemnity) and
do all acts and things as may be necessary for or incidental to the acceptance
of the Offer in relation to the Specified Shares and PFSs;

 

  (k) to the extent that any of the Specified Shares or any of the PFSs are not
registered in the name of the                  Funds, we will procure the
registered holder(s) to act in accordance with the terms of this undertaking;

 

  (l) this undertaking shall be governed by English law; and

 

  (m) the                  Funds each submit to the jurisdiction of the English
courts for all purposes in relation to this undertaking.

IN WITNESS WHEREOF this document has been executed and delivered as a Deed on
the date first written above.

 

4



--------------------------------------------------------------------------------

SCHEDULE 1

 

5



--------------------------------------------------------------------------------

SCHEDULE 2

THE SPECIFIED SHARES

1. REGISTERED IN NAME OF

 

Exact name(s) and address(es)

of registered holders as appearing

on the register of members or in the

case of PFSs on the register of

holders of PFSs

 

No. of Shares pre-operation of

the Ratchet /Principal amount

in respect of PFSs

 

No. of Shares post-operation

of the Ratchet/Amounts due in

respect of PFSs if redeemed on

3 October 2006

 

6



--------------------------------------------------------------------------------

EXECUTION

Executed and delivered as a DEED on    September 2006 by

 

 

By:   By:   By:  

 

By:   By:  

 

By:   By:  

 

 

7